DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the Claims are directed to a computer program product which is a medium. By broadest reasonable interpretation, “a computer program product” is construed as transitory signals on a transmission medium. The Claims are rejected for being Signal Per Se.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, 14-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennedy (U.S. 2020/0311611 hereinafter Kennedy).
	As Claim 1, Kennedy teaches a method utilizing a machine learning system for processing data comprising: 
computing a profile for received data from a system in operation (Kennedy (¶0021 line 1-3, ¶0022, ¶0069 line 1-4, fig. 5 item 558, 560)), each quantifiable characteristic (profile) of a data element is referred to as “feature”. A combined feature is generated); 
accessing a database comprising a plurality of stored profiles for a dataset (Kennedy (¶0023 line 2-3), one or more lists of features are stored in memory), wherein each stored profile corresponds to a unique pattern identified in the dataset (Kennedy (¶0020), plurality of data sets are stored in memory. Each data set has a plurality of data elements. Each data elements contains a number of characteristics) and a machine learning model (Kennedy (¶0070 line4-6, ¶0077 line 1-3, fig. 5 item 522), feature tool selects features that correlate strongly with machine learning tool); 
comparing the computed profile to each of the stored profiles of the plurality of stored profiles to determine whether the computed profile matches one or more of the stored profiles (Kennedy (¶0073), only features with greater feature scores than the parent are added to the list of features); 
selecting, when one or more stored profiles match the computed profile, a matching profile (Kennedy (¶0073), only features with greater feature score than the parent are added to the list of features); and 
processing the received data using the machine learning model corresponding to the matching profile (Kennedy (¶0084 line 3-7), an ensemble of feature sets is sent to machine learning tool for generating model).

As Claim 2, besides Claim 1, Kennedy teaches further comprising: 
processing the received data according to classical machine learning techniques (Kennedy (¶0084 line 3-7), an ensemble of feature sets is sent to machine learning tool for generating model), when a number of the stored profiles does not exceed a threshold number , or profile scores corresponding to the stored profiles do not exceed a threshold value indicating variable data (Kennedy (¶0073), only features with greater feature score than the parent are added to the list of features. If no additional feature is added, basic features are used for training).

As Claim 3, besides Claim 1, Kennedy teaches:
wherein the stored profile comprises one or more hyper-parameters for the machine learning model corresponding to an identified pattern in the dataset (Kennedy (¶0022), a data element are quantified as numerical parameters).  

As Claim 4, besides Claim 1, Kennedy teaches further comprising: 
determining whether the computed profile matches a stored profile by comparing a first score comprising an aggregate of statistical parameters corresponding to the computed profile to a second score comprising an aggregate of statistical parameters corresponding to a stored profile (Kennedy (¶0075 line 1-6), computed profiled is generated until the maximum number of features is reached).

As Claim 5, besides Claim 4, Kennedy teaches wherein the aggregate of statistical parameters includes one or more of a standard deviation, a mean, a minimum, a maximum, and a median (Kennedy (¶0075 line 1-6), computed profiled is generated until the maximum number of features is reached).  

As Claim 7, besides Claim 1, Kennedy teaches
further comprising: 
annotating a training dataset with the stored profiles for that training dataset (Kennedy (¶0023 line 1-4), one or more lists of features are stored in memory. A list of features describes characteristic of the data set).

As Claim 8, besides Claim 1, Kennedy teaches:
further comprising: 
repeating profiling of the received data when the computed profile does not match any stored profile (Kennedy (¶0075 line 1-6), computed profiled is generated until the maximum number of features is reached).	

As Claim 9, Kennedy teaches a computer system for utilizing a machine learning system for processing data, the computer system comprising: 
one or more computer processors (Kennedy (¶0007 line 2-3), a processor); 
one or more computer readable storage media (Kennedy (¶0007 line 3), a computer readable memory); 
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions (Kennedy (¶0007 line 3-4), computer executable instruction in the memory) to: 
The rest of the Claim is rejected for the same reason(s) as Claim 1.

As Claim 10, Claim 10 is rejected for the same reason(s) as Claim 2.
As Claim 11, Claim 11 is rejected for the same reason(s) as Claim 3.
As Claim 12, Claim 12 is rejected for the same reason(s) as Claim 4.
As Claim 14, Claim 12 is rejected for the same reason(s) as Claim 8.

As Claim 15, Kennedy teaches
A computer program product (Kennedy (¶0007 line 3), a computer readable memory) for utilizing a machine learning system for processing data, the computer program product comprising one or more computer readable storage media collectively having program instructions (Kennedy (¶0007 line 3-4), computer executable instruction in the memory) embodied therewith, the program instructions executable by a computer to cause the computer (Kennedy (¶0007 line 2-3), a processor) to:
The rest of the Claim is rejected for the same reason(s) as Claim 1.

As Claim 16, Claim 16 is rejected for the same reason(s) as Claim 2.
As Claim 17, Claim 17 is rejected for the same reason(s) as Claim 3.
As Claim 18, Claim 18 is rejected for the same reason(s) as Claim 4.
As Claim 20, Claim 20 is rejected for the same reason(s) as Claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Moore et al. (U.S. 2020/0057958 hereinafter Moore).
As Claim 6, Kennedy may not explicitly disclose while Moore teaches wherein generating a stored profile comprises: 
identifying a portion of a dataset (Moore (¶0021 line 13-18), a portion of data set is used as training set) corresponding to an identified pattern (Moore (¶0021 line 4-8), data set is selected. Dataset could be a tenant dataset.); 
training a machine learning model with the portion of the dataset (Moore (¶0021 line 13-18), training set is used in training machine learning model), wherein hyper- parameters of the trained machine learning model are adjusted to reach performance criteria (Moore (¶0024), hyper parameters are ranked based on performance metrics); 
computing statistical criteria for the dataset (Moore (¶0022 line 7-10), dataset is determined to contain a large portion of categorical data); and 
storing the trained machine learning model and hyper-parameters along with corresponding statistical criteria as a profile (Moore (¶0026 line 1-11), hyperparameter, the model and data schema is stored and indexed).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify training set of Kennedy instead be a training set and hyper parameters taught by Moore, with a reasonable expectation of success. The motivation would be to provide “an automated and computer-based method for identifying and applying hyperparameters for machine learning and/or feature engineering algorithm” (Moore (¶0016 line 4-8)).
	
	As Claim 13 and 19, the Claims are rejected for the same reasons as Claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walters et al. (U.S. 20210201193) teaches to categorize data based on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143